Title: To James Madison from Henry Hill Jr., 1 January 1806 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


                    § From Henry Hill Jr. 1 January 1806, Havana. “Observations and remarks on the prevailing fever &c at Havana.
                    “Motives connected with the trade of the United States to this port, induced me to keep a list of deaths of the Seamen employed in it for my own curiosity, at the same time supposing it might be useful in some respect to the friends of the deceased, and not uninteresting to the government—for which reason I communicate it to the department of State with my other returns. The peculiar situation the office has been placed in, prevented me obtaining returns in every instance from masters of Vessels. The above list therefore is imperfect, comprizing the names of 86 only, when I suppose about 100 seamen have fallen victims to disease in this port, during the period above mentioned. Upwards of 3,000 Am. Seamen entered here during that time, So that it appears about one thirtieth of them were swept off. This is certainly a great mortality, particularly when it is considered how short the usual stay of that class of people in port; which on an average does not exceed a month. Yet it is not great compared with some former seasons in which double the number have fallen. The return made from the different churches and Hospitals of the Havana state, that there was 483 marriages, 3.933 births and 2.135 deaths among the inhabitants of the city the last year. That the births exceeded the deaths 1.800 persons, and that supposing the city to contain Eighty thousand inhabitants which it no doubt does, the proportion of Deaths was about one in forty among the

inhabitants. This would not be considered a great mortality in cities equally populous in Europe. But the season has been remarkably healthy, and the prevailing fever much less fatal than is usual; fewer deaths happening in proportion to the number attacked with it—which has been occasiond no doubt from natural causes, and not from any improvement in the art of cure.
                    “The summer was not so hot, nor the rains so frequent and abundant as usual. The average of the thermometer from the month of June to November, has been about 83 degrees. It did not rise higher than 86, nor fall below 77—the degree of heat being very uniform.
                    “It is from the Month of June till november the fever is most prevalent, and its effects the most fatal. Indeed it is seldom known at any other Season.
                    “Notwithstanding the supposed unhealthiness of the climate of this Island, there is perhaps no country in the world, and certainly none within the tropics that is more salubrious, and congenial to the human constitution when assisted by temperance of diet and exercise; nor any that furnishes more remarkable and frequent instances of longevity. It is by no means an uncommon thing to meet with persons from 70 to 90 enjoying all their sensitive & rational faculties, and some even who arrive to the age of 100 and upwards.
                    “There are few low marshy lands. The soil is light and absorbent, and the greater part of the year the winds prevail from the Northward & Eastward; which comeing from the sea, are cool and salubrious, and blowing in a direction across the Island which is generally very narrow, and there being no very high lands to arrest the progress of the clouds, the atmosphere is continuo[u]sly changing and kept pure and wholsome.
                    “I am informed that in no part of the country, epidemical or local diseases prevail. But this is not the case at Havana. This city is situated on a plain the western side of a very narrow bay, and is deprived of the refreshing seabreezes by a hill on the eastern side; they are also impedd by a high wall surrounding the city; and what little air enters it is denied a free circulation, owing to the very compact manner it is built, and the narrowness of the streets.
                    “These are mostly unpaved, without a sufficient descent to carry off the water lodged by the rains, and no attention is paid to the cleanliness of the city or health of the inhabitants by the police.
                    “The manner of depositing the dead in the churches, (which is interdicted by the Bishop, he having caused to be built a cementary [sic] without the city for that purpose) has been supposed greatly to affect the health of the inhabitants. The streets are filled with mud and filth; the back yards accumulate dirt and nauseous matter and are never perfectly cleansed, and the privys are kept in them, together with mules, & dogs; and many yards have cisterns which are very unwholsome. From all these causes clouds of putrid exhalations are formed in the atmosphere. No wonder then, during the summer months, when the sun is nearly vertical, rains frequent, and the winds changeable, that so populous a city should be unhealthy. Indeed I think it would be uninhabitable was it not for the blessing of a pure sea air that occasionally mixes with and rectifies the foetid air of the city.
                    “The fevers of this climate seem to be much the same in their commencement, though their progress & termination are very different. The symptoms are in all

cases similar, though in some stronger than others, in proportion to the violence of the attack. Their fatal effects are of so subtle a nature, as to seem immediately or in 24 hours after a strong attack, to reach the parts essential to life & unless in the first stages of the disorder, successful remedies are administerd to kill the fever, it generally turns to the black vomit, and terminates in death—sometimes the third, but generally not till the fifth or seventh day after its first appearance.
                    “This is particularly the case applied to foreigners. Upon the inhabitants, its progress is less rapid, and not so fatal.
                    “The strongest symptoms of the first attack, a violent pain in the head & back, a weakness in the joints, and an evident dullness of mind and depression of spirits—and in instances where the patient has suffered despondence to overcome his strength of mind, I have seen the progression of the fever much more rapid than in other cases, and seldom an instance of recovery from an attack of much violence. The difference observd in the course of the disorder therefore seems not so much occasioned by difference of treatment and variety of the human constitution, as on the temper of the blood and state of the mind.
                    “The most successful physicians here, treat the fever in the most simple manner. In the first stage of the disease, they endeavor to put the patient in a perspiration, by hot citron lemonade, and recommend this beverage to the patient for a common drink. Then administering cathartics in which calomel constitutes a large portion, and make frequent use of injections of warm water & olive oil; and when the fever is off, give barks.
                    “Friction with sweet oil has been frequently made use of with success, & why it is not practiced on every occasion I have not heard any good reason.
                    “Doctor Holliday a scotch gentleman who has resided twelve years in the country and has had great experience in practice, is usually employed by Americans, and has been very successfull generally, where he has taken the patient in the early stage of the disorder.”
                